Simmons, C. J.
1. Where a merchant gives away whisky to his customers, it is a question of fact for the jury whether he does so for the purpose of inducing trade, in violation of the Political Code, § 1548. Such a violation is made penal by the Penal Code, §451.
2. Under the evidence in the county court the jury could fairly have found that the whisky, was given away by the accused to his customers to induce trade at his place of business, and the judge of the superior court did not err in refusing, upon certiorari, to set the verdict aside.

Judgment affirmed.


All the Justices concur.